DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10-12, 15-18, 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Falconetti et al. (US# 2019/0110311 hereinafter referred to as Falconetti).

	RE Claim 1, Falconetti discloses a method for wireless communication, comprising: 
	receiving one or more first data messages (See Falconetti [0053]-0057], FIG 2 – receiving PDSCH), each of the one or more first data messages having a first feedback interval (See Falconetti [0053]-[0057], FIG 2 – interval from receiving PDSCH and transmitting feedback (HARQ) on PUCCH); 
	receiving, after receipt of the one or more first data messages, a second data message having a second feedback interval (See Falconetti [0053]-0057], FIG 2 – receiving sPDSCH), wherein the second feedback interval is shorter than the first feedback interval (See Falconetti [0053]-[0057], FIG 2 – interval from receiving sPDSCH and transmitting feedback (HARQ) on sPUCCH shorter than interval between PDSCH and PUCCH); 
	determining, for each of the one or more first data messages within an exclusion window of the second data message (See Falconetti [0053]-[0057], FIG 2, 7 – UE receiving legacy TTI DL data 4 subframes ago and then sTTI DL data), whether a collision exists between processing of the one or more first data messages and processing of the second data message (See Falconetti [0053]-[0057], FIG 2, 7 – causes sPUCCH and PUCCH to have a collision); and 
	determining whether to process individual ones of the one or more first data messages in the exclusion window based at least in part on whether corresponding collisions were determined (See Falconetti [0075], [0085]-[0086], FIG 2, 7-9 – determining how to handle the collision and whether or not to process PDSCH; this can include dropping PUCCH and prioritizing sPUCCH or transmitting only portion of PUCCH).

	RE Claim 4, Falconetti discloses a method, as set forth in claim 1 above, further comprising: 
	processing at least one of the one or more first data messages in the exclusion window based at least in part on an absence of a collision with processing of the second data message (See Falconetti Summary; [0053]-[0057], FIG 2, 7 – transmitting PUCCH if there is no collision with sPUCCH); and 
	transmitting hybrid automatic repeat request (HARQ) feedback to a base station that transmitted the at least one of the one or more first data messages (See Falconetti Summary; [0053]-[0057], FIG 2, 7 – transmitting HARQ feedback (PUCCH)).

	RE Claim 5, Falconetti discloses a method, as set forth in claim 1 above, wherein the second data message has a higher priority than any of the one or more first data messages (See Falconetti [0085]-[0086], FIG 7 – prioritizing sPDSCH over PDSCH by prioritizing sPUCCH/sPUSCH over PUCCH).

	RE Claim 6, Falconetti discloses a method, as set forth in claim 1 above, wherein at least one of the one or more first data messages is received over a different component carrier than the second data message (See Falconetti [0063], [0068] – i.e. support for multiple carriers).

	RE Claim 7¸Falconetti discloses a method for wireless communication, comprising: 
	transmitting, to a user equipment (UE), one or more first data messages (See Falconetti [0053]-0057], FIG 2 – receiving PDSCH), each of the one or more first data messages having a first feedback interval (See Falconetti [0053]-[0057], FIG 2 – interval from receiving PDSCH and transmitting feedback (HARQ) on PUCCH); 
	transmitting, to the UE, a second data message having a second feedback interval such that the one or more first data messages are within an exclusion window of the second data message (See Falconetti [0053]-[0057], FIG 2, 7 – UE receiving legacy TTI DL data 4 subframes ago and then sTTI DL data) and such that processing, by the UE, of at least one of the one or more first data messages collides with processing, by the UE, of the second data message (See Falconetti [0053]-[0057], FIG 2, 7 – causes sPUCCH and PUCCH to have a collision), wherein the second feedback interval is shorter than the first feedback interval (See Falconetti [0053]-[0057], FIG 2 – interval from receiving sPDSCH and transmitting feedback (HARQ) on sPUCCH shorter than interval between PDSCH and PUCCH); and 
	receiving hybrid automatic repeat request (HARQ) feedback for each of the one or more first data messages in the exclusion window despite a collision (See Falconetti [0053]-[0057], [0066]-[0068]; FIG 7-9 – still transmitting sPUCCH and PUCCH even though there is a collision).

	RE Claim 10, Falconetti discloses a method, as set forth in claim 7 above, wherein the second data message has a higher priority than any of the one or more first data messages (See Falconetti [0085]-[0086], FIG 7 – prioritizing sPDSCH over PDSCH by prioritizing sPUCCH/sPUSCH over PUCCH).

	RE Claim 11, Falconetti discloses a method, as set forth in claim 7 above, wherein at least one of the one or more first data messages is transmitted over a different component carrier than the second data message (See Falconetti [0063], [0068] – i.e. support for multiple carriers).

	RE Claim 12, Falconetti discloses an apparatus for wireless communication, comprising: 
	a processor (See Falconetti FIG 11 – processors); 
	memory in electronic communication with the processor (See Falconetti FIG 11 – memory); and 
	instructions stored in the memory and executable by the processor to cause the apparatus to:
	receive one or more first data messages (See Falconetti [0053]-0057], FIG 2 – receiving PDSCH), each of the one or more first data messages having a first feedback interval (See Falconetti [0053]-[0057], FIG 2 – interval from receiving PDSCH and transmitting feedback (HARQ) on PUCCH); 
	receive, after receipt of the one or more first data messages, a second data message having a second feedback interval (See Falconetti [0053]-0057], FIG 2 – receiving sPDSCH), wherein the second feedback interval is shorter than the first feedback interval (See Falconetti [0053]-[0057], FIG 2 – interval from receiving sPDSCH and transmitting feedback (HARQ) on sPUCCH shorter than interval between PDSCH and PUCCH); 
	determine, for each of the one or more first data messages within an exclusion window of the second data message (See Falconetti [0053]-[0057], FIG 2, 7 – UE receiving legacy TTI DL data 4 subframes ago and then sTTI DL data), whether a collision exists between processing of the one or more first data messages and processing of the second data message (See Falconetti [0053]-[0057], FIG 2, 7 – causes sPUCCH and PUCCH to have a collision); and 
	determine whether to process individual ones of the one or more first data messages in the exclusion window based at least in part on whether corresponding collisions were determined (See Falconetti [0075], [0085]-[0086], FIG 2, 7-9 – determining how to handle the collision and whether or not to process PDSCH; this can include dropping PUCCH and prioritizing sPUCCH or transmitting only portion of PUCCH).

	RE Claim 15, Falconetti discloses an apparatus, as set forth in claim 12 above, wherein the instructions are further executable by the processor to cause the apparatus to:
	process at least one of the one or more first data messages in the exclusion window based at least in part on an absence of a collision with processing of the second data message (See Falconetti Summary; [0053]-[0057], FIG 2, 7 – transmitting PUCCH if there is no collision with sPUCCH); and 
	transmit hybrid automatic repeat request (HARQ) feedback to a base station that transmitted the at least one of the one or more first data messages (See Falconetti Summary; [0053]-[0057], FIG 2, 7 – transmitting HARQ feedback (PUCCH)).

	RE Claim 16, Falconetti discloses an apparatus, as set forth in claim 12 above, wherein the second data message has a higher priority than any of the one or more first data messages (See Falconetti [0085]-[0086], FIG 7 – prioritizing sPDSCH over PDSCH by prioritizing sPUCCH/sPUSCH over PUCCH).

	RE Claim 17, Falconetti discloses an apparatus, as set forth in claim 12 above, wherein at least one of the one or more first data messages is received over a different component carrier than the second data message (See Falconetti [0063], [0068] – i.e. support for multiple carriers).

	RE Claim 18¸ Falconetti discloses an apparatus for wireless communication, comprising:
	a processor (See Falconetti FIG 10 – processors); 
	memory in electronic communication with the processor (See Falconetti FIG 10 – memory); and 
	instructions stored in the memory and executable by the processor to cause the apparatus to:
	transmit, to a user equipment (UE), one or more first data messages (See Falconetti [0053]-0057], FIG 2 – receiving PDSCH), each of the one or more first data messages having a first feedback interval (See Falconetti [0053]-[0057], FIG 2 – interval from receiving PDSCH and transmitting feedback (HARQ) on PUCCH); 
	transmit, to the UE, a second data message having a second feedback interval such that the one or more first data messages are within an exclusion window of the second data message (See Falconetti [0053]-[0057], FIG 2, 7 – UE receiving legacy TTI DL data 4 subframes ago and then sTTI DL data) and such that processing, by the UE, of at least one of the one or more first data messages collides with processing, by the UE, of the second data message (See Falconetti [0053]-[0057], FIG 2, 7 – causes sPUCCH and PUCCH to have a collision), wherein the second feedback interval is shorter than the first feedback interval (See Falconetti [0053]-[0057], FIG 2 – interval from receiving sPDSCH and transmitting feedback (HARQ) on sPUCCH shorter than interval between PDSCH and PUCCH); and 
	receive hybrid automatic repeat request (HARQ) feedback for each of the one or more first data messages in the exclusion window despite a collision (See Falconetti [0053]-[0057], [0066]-[0068]; FIG 7-9 – still transmitting sPUCCH and PUCCH even though there is a collision).

	RE Claim 21, Falconetti discloses an apparatus, as set forth in claim 18 above, wherein the second data message has a higher priority than any of the one or more first data messages (See Falconetti [0085]-[0086], FIG 7 – prioritizing sPDSCH over PDSCH by prioritizing sPUCCH/sPUSCH over PUCCH).

	RE Claim 22, Falconetti discloses an apparatus, as set forth in claim 18 above, wherein at least one of the one or more first data messages is transmitted over a different component carrier than the second data message (See Falconetti [0063], [0068] – i.e. support for multiple carriers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Falconetti et al. (US# 2019/0110311 hereinafter referred to as Falconetti) in view of Noh et al. (US# 2019/0090218 hereinafter referred to as Noh).

	RE Claim 2, Falconetti discloses a method, as set forth in claim 1 above, further comprising: 
	refraining from processing at least one of the one or more first data messages in the exclusion window based at least in part on an existence of a collision with processing of the second data message (See Falconetti FIG 7; [0082], [0085]-[0086] – not processing PDSCH (i.e. not transmitting PUCCH or only partially transmitting PUCCH) if there is a collision).
	Falconetti does not specifically disclose 
	wherein the at least one of the one or more first data messages comprises an indication to transmit hybrid access request (HARQ) acknowledgment (ACK) feedback for the corresponding first data message; or 
	transmitting a negative acknowledgment (NAK) to a base station that transmitted the at least one of the one or more first data messages based at least in part on the indication to transmit the HARQ ACK feedback.
	However, Noh teaches of 
	wherein the at least one of the one or more first data messages comprises an indication to transmit hybrid access request (HARQ) acknowledgment (ACK) feedback for the corresponding first data message (See Noh [0189], [0423] – message including indication to transmit a feedback response); and
	transmitting a negative acknowledgment (NAK) to a base station that transmitted the at least one of the one or more first data messages based at least in part on the indication to transmit the HARQ ACK feedback (See Noh [0189], [0423] – transmitting NACK in response to received message including feedback request indication).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback messaging system, as disclosed in Falconetti, wherein the at least one of the one or more first data messages comprises an indication to transmit hybrid access request (HARQ) acknowledgment (ACK) feedback for the corresponding first data message; and transmitting a negative acknowledgment (NAK) to a base station that transmitted the at least one of the one or more first data messages based at least in part on the indication to transmit the HARQ ACK feedback, as taught in Noh. One is motivated as such in order to improve efficiency of resource usage while allowing for support of different transmission and reception schemes and parameters (See Noh [0017]-[0019]).

	RE Claim 3, Falconetti, modified by Noh, discloses a method, as set forth in claim 2 above, wherein transmitting the NAK comprises: 
	transmitting the NAK during a subframe in which the HARQ ACK feedback for the at least one of the one or more first data messages is scheduled to be transmitted (See Noh [0189] – transmitting HARQ feedback at n+kth subframe).

	RE Claim 13, Falconetti discloses an apparatus, as set forth in claim 12 above, wherein the instructions are further executable by the processor to cause the apparatus to:
	refrain from processing at least one of the one or more first data messages in the exclusion window based at least in part on an existence of a collision with processing of the second data message (See Falconetti FIG 7; [0082], [0085]-[0086] – not processing PDSCH (i.e. not transmitting PUCCH or only partially transmitting PUCCH) if there is a collision).
	Falconetti does not specifically disclose 
	wherein the at least one of the one or more first data messages comprises an indication to transmit hybrid access request (HARQ) acknowledgment (ACK) feedback for the corresponding first data message; or 
	transmitting a negative acknowledgment (NAK) to a base station that transmitted the at least one of the one or more first data messages based at least in part on the indication to transmit the HARQ ACK feedback.
	However, Noh teaches of 
	wherein the at least one of the one or more first data messages comprises an indication to transmit hybrid access request (HARQ) acknowledgment (ACK) feedback for the corresponding first data message (See Noh [0189], [0423] – message including indication to transmit a feedback response); and
	transmitting a negative acknowledgment (NAK) to a base station that transmitted the at least one of the one or more first data messages based at least in part on the indication to transmit the HARQ ACK feedback (See Noh [0189], [0423] – transmitting NACK in response to received message including feedback request indication).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback messaging system, as disclosed in Falconetti, wherein the at least one of the one or more first data messages comprises an indication to transmit hybrid access request (HARQ) acknowledgment (ACK) feedback for the corresponding first data message; and transmitting a negative acknowledgment (NAK) to a base station that transmitted the at least one of the one or more first data messages based at least in part on the indication to transmit the HARQ ACK feedback, as taught in Noh. One is motivated as such in order to improve efficiency of resource usage while allowing for support of different transmission and reception schemes and parameters (See Noh [0017]-[0019]).

	RE Claim 14, Falconetti, modified by Noh, discloses an apparatus, as set forth in claim 13 above, wherein the instructions to transmit the NAK are further executable by the processor to cause the apparatus to:
	transmit the NAK during a subframe in which the HARQ ACK feedback for the at least one of the one or more first data messages is scheduled to be transmitted (See Noh [0189] – transmitting HARQ feedback at n+kth subframe).

Claims 8-9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falconetti et al. (US# 2019/0110311 hereinafter referred to as Falconetti) in view of Kim et al. (US# 2019/0223204 hereinafter referred to as Kim).

	RE Claim 8, Falconetti discloses a method, as set forth in claim 7 above, further comprising: 
	wherein the at least one of the one or more first data messages is not processed by the UE based at least in part on the collision (See Falconetti [0075], [0085]-[0086], FIG 2, 7-9 – determining how to handle the collision and whether or not to process PDSCH; this can include dropping PUCCH and prioritizing sPUCCH or transmitting only portion of PUCCH).
	Falconetti does not specifically disclose 
	wherein receiving the HARQ feedback comprises: receiving a negative acknowledgment (NAK) for the at least one of the one or more first data messages that collided with processing of the second data message.
	However, Kim teaches of
	wherein receiving the HARQ feedback comprises: receiving a negative acknowledgment (NAK) for the at least one of the one or more first data messages that collided with processing of the second data message (See Kim [0250]-[0255] – transmitting a NACK for PDSCH when PDSCH and sPDSCH has collision issues).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback messaging system, as disclosed in Falconetti, wherein receiving the HARQ feedback comprises: receiving a negative acknowledgment (NAK) for the at least one of the one or more first data messages that collided with processing of the second data message, as taught in Kim. One is motivated as such in order to efficiently transmit UL and DL signals and reduce delay and latency (See Kim [0018]-[0020]).

	RE Claim 9, Falconetti, modified by Kim, discloses a method, as set forth in claim 8 above, further comprising: retransmitting the at least one of the one or more first data messages based at least in part on receipt of the NAK (See Kim [0255] – eNB retransmitting message based on receiving NACK).

	RE Claim 19, Falconetti discloses an apparatus, as set forth in claim 18 above, wherein the instructions to receive the HARQ feedback are further executable by the processor to cause the apparatus to:
	wherein the at least one of the one or more first data messages is not processed by the UE based at least in part on the collision (See Falconetti [0075], [0085]-[0086], FIG 2, 7-9 – determining how to handle the collision and whether or not to process PDSCH; this can include dropping PUCCH and prioritizing sPUCCH or transmitting only portion of PUCCH).
	Falconetti does not specifically disclose 
	receiving a negative acknowledgment (NAK) for the at least one of the one or more first data messages that collided with processing of the second data message.
	However, Kim teaches of
	receiving a negative acknowledgment (NAK) for the at least one of the one or more first data messages that collided with processing of the second data message (See Kim [0250]-[0255] – transmitting a NACK for PDSCH when PDSCH and sPDSCH has collision issues).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback messaging system, as disclosed in Falconetti, comprising receiving a negative acknowledgment (NAK) for the at least one of the one or more first data messages that collided with processing of the second data message, as taught in Kim. One is motivated as such in order to efficiently transmit UL and DL signals and reduce delay and latency (See Kim [0018]-[0020]).

	RE Claim 20, Falconetti, modified by Kim, discloses an apparatus, as set forth in claim 19 above, wherein the instructions are further executable by the processor to cause the apparatus to:
	Retransmit the at least one of the one or more first data messages based at least in part on receipt of the NAK (See Kim [0255] – eNB retransmitting message based on receiving NACK).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477